Citation Nr: 0202903	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  97-23 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


1.  Entitlement to an increased rating for shell fragment 
wound of the right thigh and buttock, currently evaluated as 
40 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right hip.

3.  Entitlement to an increased rating for shell fragment 
wound of the left foot, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for perforated left 
eardrum, currently evaluated as zero percent disabling.

(The issues of entitlement to service connection for hearing 
loss, tinnitus, and vertigo will be the subject of a later 
decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from December 1943 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied increased ratings for shell 
fragment wound of the right hip and buttock, amputation of 
the left little toe with hammertoes of the left fourth and 
fifth toes, and perforated left eardrum, and denied service 
connection for hearing loss, tinnitus, and vertigo.

In a June 1998 rating decision, the RO awarded an increased 
rating of 40 percent for shell fragment wound of the right 
thigh and buttock.  However, the issue of entitlement to an 
increased rating for such disability remained before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In a March 2000 decision, the Board denied increased ratings 
for shell fragment wound of the right thigh and buttock, but 
granted a separate rating of 10 percent for degenerative 
arthritis of the right hip.  The Board also denied increased 
ratings for amputation of the left little toe with hammer 
toes of the left fourth and fifth toes, and denied service 
connection for hearing loss, tinnitus, and vertigo.  The 
Board dismissed the veteran's claim for an increased rating 
for perforated left eardrum, rated zero percent disabling.

The veteran appealed the Board's March 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2001 Order, the Court vacated that portion of the 
Board's decision which denied entitlement to service 
connection for hearing loss, tinnitus, and vertigo, and 
denied an increased rating for shell fragment wound of the 
right thigh and buttock, shell fragment wound of the left 
foot, perforated left eardrum, and degenerative joint disease 
of the right hip, and remanded these matters due to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) .

The Board is undertaking additional development on 
entitlement to service connection for hearing loss, tinnitus, 
and vertigo pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's disability from shell fragment wound of the 
right thigh and buttock is manifested by limitation of motion 
of the hip with X-ray findings of degenerative arthritis, and 
such cardinal signs of muscle injury as loss of power, 
weakness, lowered threshold for fatigue, and chronic pain, 
with a history of through and through shell fragment wound to 
Muscle Group XVII, without bone involvement, extensive 
debridement, prolonged infection or hospitalization, 
sloughing of soft parts, or intermuscular binding or 
scarring, and without current findings of wide damage to the 
muscle group, loss of deep fascia or muscle substance, or 
soft flabby muscle in the wound area, or minute, multiple 
scattered foreign bodies, adhesion of scar to bone, 
diminished muscle excitability, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, or induration or atrophy of an entire muscle.

2.  The veteran's disability from amputation of the left 
fifth toe and hammertoes of the left fourth and fifth toes is 
manifested by subjective complaints of pain in the left 
fourth toe, with callous formation over the dorsal surface of 
the distal and proximal interphalangeal joints of the fourth 
toe, without malunion or nonunion of the tarsal or metatarsal 
bones, and without other foot involvement such as claw foot 
or flatfoot, or more than moderate disability of the left 
foot.

3.  In a May 1996 rating decision, the RO continued a zero 
percent rating for the veteran's service-connected disability 
from perforated left eardrum.

4.  The RO notified the appellant of the May 1996 rating 
decision by a letter dated June 3, 1996.

5.  On June 2, 1997, the appellant filed a notice of 
disagreement (NOD) concerning the issues decided in the May 
1996 rating decision.

6.  On June 23, 1997, the RO issued a statement of the case 
(SOC) concerning the issues decided in the May 1996 rating 
decision.

7.  The VA Form 9 filed by the veteran on July 17, 1997, 
contains no assertions concerning errors of law or fact 
associated with the issue of entitlement to an increased 
rating for perforation of the left eardrum; the veteran did 
not file a substantive appeal as to such issue within 60 days 
of the SOC or within one year of the notice of that rating 
decision.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
shell fragment wound of the right thigh and buttock have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.73, Diagnostic Code 5317 (2001).

2.  A separate schedular evaluation of 10 percent, but not in 
excess thereof, for degenerative arthritis of the right hip 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5251, 5252, 
5253 (2001).

3.  The criteria for a rating in excess of 10 percent for 
shell fragment wound to the left foot with amputation of the 
distal phalanx of the left little toe and hammertoes of the 
left fourth and fifth toes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
5284 (2001).

4.  There is no appeal pending before the Board concerning 
the issue of entitlement to an increased rating for 
perforated left eardrum.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2001); 66 Fed. 
Reg. 53339 (2001) (to be codified at 38 C.F.R. § 20.101 (c) 
and (d)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Adequacy of Substantive Appeal

Appellate review of a RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 
38 C.F.R. § 20.200 (2001).  

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201 (2001).  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2001).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2001).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  38 C.F.R. § 20.305 (2001).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (2001).  

Since the Board's March 2000 decision dismissing the appeal 
as to the issue of entitlement to an increased evaluation for 
perforated left eardrum, the Board's Rules of Practice have 
been amended concerning determinations as to whether 
substantive appeals are adequate and timely.

Formerly, 38 C.F.R. § 20.203 provided that a decision as to 
the adequacy of allegations of error of fact or law in a 
substantive appeal will be made by the Board.  When the Board 
raises the issue of adequacy of the substantive appeal, the 
appellant and his representative, if any, will be given 
notice of the issue and a period of 60 days following the 
date on which such notice is mailed to present written 
argument or to request a hearing to present oral argument on 
the question.  The date of mailing of the notice will be 
presumed to be the same as the date of the letter of 
notification. 

Effective November 21, 2001, section 20.203 was removed.  
Section 20.101, concerning jurisdiction of the Board, was 
amended, in pertinent part, at paragraph (d) as follows:

The Board may address questions 
pertaining to its jurisdictional 
authority to review a particular case, 
including, but not limited to, 
determining whether Notices of 
Disagreement and Substantive Appeals are 
adequate and timely, at any stage in a 
proceeding before it, regardless of 
whether the agency of original 
jurisdiction addressed such question(s). 
When the Board, on its own initiative, 
raises a question as to a potential 
jurisdictional defect, all parties to the 
proceeding and their representative(s), 
if any, will be given notice of the 
potential jurisdictional defect(s) and 
granted a period of 60 days following the 
date on which such notice is mailed to 
present written argument and additional 
evidence relevant to jurisdiction and to 
request a hearing to present oral 
argument on the jurisdictional 
question(s). The date of mailing of the 
notice will be presumed to be the same as 
the date stamped on the letter of 
notification. The Board may dismiss any 
case over which it determines it does not 
have jurisdiction.

66 Fed. Reg. 53339-53340 (2001).

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), 
when the law controlling an issue changes after a claim has 
been filed or reopened but before the administrative or 
judicial review process has concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  

In this case, neither the former 38 C.F.R. § 20.203 nor the 
current 38 C.F.R. § 20.101(d) are more or less favorable to 
the veteran.  They provide essentially the same requirement 
of notice of the potential jurisdictional defect and period 
of 60 days within which to present written evidence and 
argument concerning the jurisdictional question.  They differ 
slightly concerning the request for a hearing to present oral 
argument on the jurisdictional question, but the veteran did 
not request a hearing in this instance.  Consequently, any 
differences concerning hearings for this matter would not 
affect the veteran.  

On June 3, 1996, the RO notified the veteran of its decision 
to continue a zero percent rating for service-connected 
disability from perforated left eardrum.  The veteran filed a 
timely NOD on June 2, 1997.  On June 23, 1997, the RO 
furnished him a SOC that addressed this issue.  The RO 
advised him in an accompanying letter that to perfect his 
appeal he must file a substantive appeal within 60 days or 
within the remainder of the one-year period from the date of 
the letter notifying him of the action he had appealed.  

On July 17, 1997, the veteran filed a VA Form 9.  It does not 
contain assertions of error of law or fact concerning the 
issue of entitlement to an increased rating for perforated 
left ear drum.  The RO did not receive any other written 
communication that could suffice as a substantive appeal from 
the veteran within 60 days of the issuance of the SOC or 
within the year after the June 1996 notice of the May 1996 
rating decision was mailed.

In a letter dated November 10, 1999, the Board informed the 
appellant that the substantive appeal received in July 1997 
did not allege specific errors of law or fact with respect to 
the issue of entitlement to an increased rating for 
perforated left eardrum.  The Board informed the appellant 
that pursuant to 38 C.F.R. § 20.203 he was given 60 days from 
the date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of those issues.  Neither the veteran nor his 
representative responded.

In this case, the Board met the then-current requirements of 
38 C.F.R. § 20.203.  In addition, by giving the veteran and 
his representative notice of  the potential jurisdictional 
defect and a 60-day period within which to respond and/or 
request a hearing, the Board also essentially complied with 
the current requirements of 38 C.F.R. § 20.101(d).  The 
veteran has not presented any evidence or argument concerning 
the adequacy of his substantive appeal on the issue of the 
evaluation of the perforated eardrum.

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

A substantive appeal containing allegations of error of fact 
or law concerning the issue of the disability evaluation for 
perforated left ear drum was not filed in a timely manner.  
The appellant was so informed and given 60 days to present 
argument or request a hearing, but did not respond.  

The Board finds that no adequate substantive appeal has been 
timely filed with respect to the issue of entitlement to and 
increased rating for perforated left eardrum.  Accordingly, 
the Board lacks jurisdiction regarding the aforesaid issue.  
The appeal as to this issue is dismissed.

II.  Disability Evaluations

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4 (2001).  Although VA must consider the 
entire record, the most pertinent evidence, because of 
effective date law and regulations, is created in proximity 
to the recent claim.  38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.1 
(2001).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2001).

A.  Shrapnel Wound of the Right Thigh and Buttock

Service medical records show that the veteran sustained 
wounds to the right thigh and left fourth and fifth toes from 
hand grenade explosions in September 1944.  The thigh injury 
was due to shrapnel that entered on the lateral upper thigh 
near the crease of the buttock and was withdrawn from the 
posteromedial thigh several inches below the buttock.  An X-
ray of the right hip did not show bony pathology.  However, 
there was a metallic foreign body about 1.3 centimeters in 
length lying in the soft tissue of the right buttock just 
posterior to the intertrochanteric fossa of the femur.  
Removal of the foreign body was deemed not necessary or 
advised.  

The thigh wound healed gradually and the veteran was returned 
to duty in November 1944.  Soon thereafter, he fell and was 
not able to get up due to pain.  When admitted to a hospital 
in Oregon in January 1945, the diagnosis was right hip 
muscular strain.  Notes dated several months later indicate 
that the veteran continued to have complaints of generalized 
right hip pain.  In March 1945, a physician found him fit for 
duty.  An April 1946 medical examination report contains 
references to right hip strain and scars on the buttocks.

An April 1946 rating decision granted service connection for 
residuals of gunshot wound to the right thigh and buttock 
with retained missile, and amputation of the distal phalanx 
of the left little toe with hammertoes of the fourth and 
fifth left toes.  An October 1947 rating decision assigned a 
rating of 20 percent for shell fragment wound of the right 
thigh and buttock with retained missile, effective from the 
day after the veteran's separation from service.  The 
20 percent rating remained in effect until February 16, 1996, 
when a June 1998 rating decision added bursitis and 
degenerative joint disease of the right hip to the service-
connected disability and assigned a rating of 40 percent 
under Diagnostic Code 5217, which is for evaluation of 
disability associated with injury to Muscle Group XVII.

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997.  See 62 Fed. Reg. 
30,235 (1997).  The version more favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so. See, 
Karnas, supra.

Although the schedule for rating disabilities due to muscle 
injuries was revised during the pendency of the veteran's 
appeal, none of the revisions make a material change in the 
cited sections of the regulations or rating schedule.  The 
Board concludes that the veteran is not prejudiced by the 
Board's consideration of this aspect of the rating, 
notwithstanding the revisions.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability of muscles from residuals of gunshot wounds is 
evaluated on factors including the type of injury, the 
history and complaints associated with the injury, and the 
objective findings.  The classification of muscle injuries as 
slight, moderate, moderately severe, or severe, is found at 
38 C.F.R. § 4.56.  

Prior to July 3, 1997, a "slight" injury was the result of 
simple wound of muscle without debridement, infection, or 
effects of laceration.  By history, the wound would be of 
slight severity, with relatively brief treatment and return 
to duty.  The wound would heal with good functional results.  
There would be no cardinal symptoms or signs of muscle 
injury, such as weakness, fatigue-pain, uncertainty of 
movement, loss of power, lowered threshold of fatigue and 
impairment in coordination.  Objective findings were listed 
as minimum scar; slight, if any, evidence of fascial defect 
or of atrophy or of impaired tonus.  There would be no 
significant impairment of function and no retained metallic 
body.  

Under the revised regulation schedule, a slight muscle 
disability results from simple wound of the muscle without 
debridement or infection.  The history and complaint would be 
documented by service department record of superficial wound 
with brief treatment and return to duty.  There would be 
healing with good functional results.  There would be no 
cardinal signs or symptoms of muscle disability such as loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings would be of minimal scar, with no evidence 
of fascial defect, atrophy, or impaired tonus.  There would 
be no impairment of function or metallic fragments retained 
in muscle tissue.

Under the old regulations, a moderate disability of the 
muscles consists of a through and through or deep penetrating 
wound of relatively short track by a single bullet or small 
shell or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are: linear or relatively small 
entrance and (if present) exit scars so situated as to 
indicate a relatively short track of the missile through 
muscle tissue; signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus; and definite 
weakness or fatigue in comparative tests. 38 C.F.R. 
§ 4.56(b).  

Under the revised criteria, the type of injury associated 
with moderate muscle disability is a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  Objective findings would include entrance and (if 
present) exit scars, small or linear, including short tract 
of missile through muscle tissue.  There would be some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss. 38 C.F.R. § 
4.56(c).  

Under the revised regulation, the type of injury associated 
with moderately severe muscle disability is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, including short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

A severe muscle disability consists of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should be similar 
to moderately severe muscle injury, but in an aggravated 
form.  Objective findings should include extensive ragged, 
depressed and adherent scars so situated as to indicate wide 
damage to the muscle groups in the track of the missile.  X-
rays may show retained metallic foreign bodies, and palpation 
should show moderate or extensive loss of deep fascia or 
muscle substance, with soft or flabby muscles in the wound 
area.  Adaptive contraction of an opposing group of muscles, 
if present, indicates severity, as does adhesion of a scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone is normally protected by 
muscle. 38 C.F.R. § 4.56(d).  

Under the revised criteria, a severe disability would result 
from through and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
The history and complaints would be documented by service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There 
would be record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in the previous 
paragraph, but worse than those of moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
ragged, depressed and adherent scars indicated wide damage to 
muscle groups in the missile track.  Palpation would show 
loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area.  Other objective findings include 
muscles which swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
would indicate severe impairment of function.  Other signs of 
severe muscle disability include: X-ray evidence of minute, 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.

The regulations pertaining to principals of combined ratings 
of muscle injuries in the same anatomical segment or 
affecting movements of a single joint have not changed 
significantly.  Prior to July 3, 1997, the regulations 
provided that muscle injuries in the same anatomical region, 
such as the shoulder girdle and arm, will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately severe 
to severe, according to the severity of the aggregate 
impairment of function of the extremity.  Two or more severe 
muscle injuries affecting the motion (particularly strength 
of motion about a single joint may be combined, but not in 
combination receive more than the rating for ankylosis of the 
joint at an intermediate angle, except with severe injuries 
involving the shoulder girdle and arm, the combination may 
not exceed the rating for unfavorable ankylosis of the 
scapulohumeral joint.  38 C.F.R. § 4.55(a), (b).  Ankylosis 
is defined as "immobility and consolidation of a joint due 
to disease, injury, [or] surgical procedure."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994).

The revised provisions of 38 C.F.R. § 4.55 provide, in part, 
that the combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.  
38 C.F.R. § 4.55(d) (2001).

Under both the former and revised Diagnostic Code 5317, a 
moderately severe injury to Muscle Group XVII is rated 40 
percent disabling.  A severe injury to Muscle Group XVII is 
rated 50 percent disabling.  Muscle Group XVII is also known 
as pelvic girdle group 2 and includes the gluteus maximus, 
gluteus medius, and the gluteus minimus, the functions of 
which include extension of the hip, abduction of the thigh, 
and elevation of the opposite side of the pelvis.

The Board finds that the veteran's disability from shell 
fragment wound of the right thigh and buttock is not severe, 
as the type of injury, history and complaint, and objective 
findings are not consistent which that level of disability.  
The wound to the thigh was through and through, but there was 
no bone involvement, extensive debridement, prolonged 
infection, sloughing of soft parts, or intermuscular binding 
or scarring.  There was no prolonged period of 
hospitalization for treatment of the wound.  Although some of 
the cardinal signs of muscle injury are present -- such as 
loss of power, weakness, lowered threshold of fatigue, and 
chronic pain -- such signs are contemplated by the 40 percent 
rating for moderately severe injury.  Objective findings do 
not suggest wide damage to the muscle group, loss of deep 
fascia or muscle substance, or soft flabby muscle in the 
wound area.  There is no indication of severe impairment of 
function with tests of strength, endurance, or coordination.  
The record does not contain findings of minute, multiple 
scattered foreign bodies, adhesion of scar to bone, 
diminished muscle excitability, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, or induration or atrophy of an entire muscle.

For the foregoing reasons, the Board concludes that the 
criteria for a schedular rating in excess of 40 percent for 
shell fragment wound to the right thigh and buttock pursuant 
to Diagnostic Code 5317 have not been met.  

The examiner who conducted the May 1998 VA orthopedic 
examination reported that the veteran had degenerative 
arthritis and bursitis in his right hip as a result of the 
shrapnel injury.  The RO has included this in the service-
connected disability.  Therefore, the Board will consider the 
veteran's disability from his right lower extremity disorder 
in the context of other diagnostic codes to determine if a 
higher or separate rating is assignable pursuant to such 
other codes.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2001).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.

Under Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the specific joint involved.  When 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for the joint 
affected by limitation of motion, to be combined, not added, 
with the rating of other manifestations of the affected 
joint.

Diagnostic Codes 5251 and 5252 evaluate hip disability based 
on limitation of extension and flexion, respectively.  
Diagnostic Code 5253 evaluates hip disability based on 
limitation of abduction, adduction, and rotation.  At the May 
1998 VA examination, the veteran had the following right hip 
ranges of motion: extension, zero to 10 degrees; flexion, 
zero to 52 degrees; adduction, zero to two degrees; 
abduction, zero to 20 degrees; internal rotation, zero 
degrees; and external rotation, zero to 30 degrees.  Such 
findings, by themselves, would not support a compensable 
rating based on limitation of motion alone.  Normal range of 
motion of the hip is extension to zero degrees, flexion to 
125 degrees, and abduction to 45 degrees.  38 C.F.R. Part 4, 
Plate II (2001).  As the functions of muscle group XVII 
include extension of the hip and abduction of the thigh, 
limitation of extension or abduction cannot be used as a 
basis for the assignment of a separate compensable rating for 
arthritis of the right hip.  There was, however, some 
limitation of flexion and rotation, which, together with the 
X-ray findings of right hip degenerative arthritis in the 
examination report, support the assignment of a separate 10 
percent rating for limitation of motion due to arthritis 
pursuant to Diagnostic Code 5010-5003.

The Board has considered whether higher or additional 
separate ratings are assignable under other diagnostic codes 
that pertain to hip disabilities.  However, in the absence of 
service-connected ankylosis or separate symptoms associated 
with hip or femur disability such as flail joint or nonunion 
or malunion of the femur, the Board concludes that higher or 
separate schedular ratings are not for assignment.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (2001).

The Board has also considered 38 C.F.R. §  4.7, which 
provides for assignment of the next higher evaluation where 
the disability picture more closely approximates the criteria 
for the next higher evaluation.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  The veteran's 
right hip disability, as discussed above, does not 
approximate the criteria for the next higher evaluation under 
Diagnostic Codes 5251, 5252, or 5253, as he has considerably 
more motion in the hip than specified in these diagnostic 
codes.  The type of muscle injury, its history, and the 
current findings likewise do not paint a disability picture 
that more closely approximates the schedular criteria for the 
next higher rating of 50 percent under Diagnostic Code 5317.

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestation and the effect each 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (2001).

The Court has held that pursuant to 38 C.F.R. § 4.40 the 
Board must consider and discuss the impact of pain in making 
its rating determination concerning musculoskeletal 
disorders.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  
Section 4.40 provides in part that functional loss may be due 
to pain, as supported by adequate pathology, and as evidenced 
by the visible behavior of the claimant undertaking the 
motion.  The section also provides that weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The evidence contained in the claims folder shows that the 
veteran's disabilities from shrapnel wound of the right thigh 
with degenerative arthritis of the right hip are manifested 
by limited and painful motion, weakness, and excess 
fatigability.  However, such manifestations are contemplated 
in the criteria for the schedular ratings currently in 
effect, and would not provide a basis for an additional or 
higher disability evaluation.

B.  Left Fourth and Fifth Toes

In the same incident in September 1944, the veteran sustained 
shrapnel wounds to the fourth and fifth left toes.  The fifth 
toe was amputated at the distal phalanx.  The fourth toe 
sustained a deep fragment wound.  X-rays of the left foot 
showed chip fractures toward the plantar surface of the 
proximal interphalangeal joint of the fourth toe.  As noted 
above, the veteran was discharged to duty in mid-November but 
was rehospitalized after a fall.  When admitted to a hospital 
in January 1945, his fourth and fifth toes were deformed.  He 
reported that the toes were painful and sensitive to pressure 
from his shoe.  Hammertoes of the left fourth and fifth toes 
were noted at the time of the veteran's medical examination 
in January 1945.  When admitted to another hospital in 
February 1945, the veteran's fourth and fifth toes were 
contracted and stiffened in flexion.  

In an April 1946 rating decision, the vetean was granted 
service connection for amputation of the distal phalanx of 
the fifth toe and hammertoe of the left fourth and fifth 
toes.  An October 1947 rating decision assigned a separate 
rating of 10 percent for this disability, effective from the 
day after the veteran's separation from service.  The 10 
percent rating has been in effect since then.

The veteran's disability from shell fragment wounds to the 
left fourth and fifth toes has been evaluated under 
Diagnostic Code 5284.  Under that diagnostic code, foot 
injuries are rated as 10, 20, or 30 percent disabling when 
manifested by moderate, moderately severe, or severe foot 
disability, respectively.

Based on the findings reported from the most recent VA 
examination, the Board finds that the veteran's disability 
from shell fragment wound to the left foot is manifested by 
complaints of pain in the fourth toe, with amputation of the 
distal phalanx of the fifth toe and hammertoe of the fourth 
toe, and with callous formation over the dorsal surface of 
the distal and proximal interphalangeal joints, without more 
than moderate disability of the foot.  The record contains no 
indication that the left foot disability is manifested by 
painful motion, weakness, excess fatigability, 
incoordination, instability, loose motion, locking, or other 
indication of more than moderate disability.

The Board has viewed the veteran's disability in the context 
of other diagnostic codes used to evaluate foot disabilities 
to determine if a higher evaluation may be assignable 
pursuant to any of such other codes.  However, the evidence 
does not show that the veteran's foot disability is 
manifested by flatfoot, malunion or nonunion of the tarsal or 
metatarsal bones.  Therefore, a higher evaluation is not 
assignable pursuant to Diagnostic Codes 5276, 5278, or 5283.

For the above reasons, the Board concludes that the criteria 
for a rating in excess of 10 percent for shell fragment 
wounds of the left foot are not met.  The Board further 
concludes that the veteran's disability picture from shell 
fragment wounds of the left foot does not more closely 
approximate the criteria for the next higher rating of 20 
percent for moderately severe foot disability.  38 C.F.R. 
§ 4.7 (2001).

C.  Extraschedular and other Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, there are higher 
ratings assignable for greater degrees of hip or foot 
disability, but the medical evidence reflects that the 
veteran's manifestations of the disabilities under 
consideration do not warrant such higher ratings.  

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization or treatment for these 
service-connected disabilities, nor is it otherwise shown 
that these disorders present such an exceptional or unusual 
disability picture as to markedly interfere with employment 
so that application of regular schedular standards is 
impractical.  Rather, for the reasons noted above, the Board 
concludes that extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.  The RO's failure 
to discuss extraschedular consideration and to refer the 
claim for assignment of such a rating as provided in the 
regulation was not prejudicial to the appellant in light of 
the Board's findings on that issue.

III.  VCAA

As noted above, there has been a significant change in the 
law during the pendency of the veteran's claim due to the 
enactment of the VCAA.  In Holliday v. Principi, 14 Vet. 
App. 280 (2001), the Court held that all of the provisions of 
the VCAA were potentially applicable to all claims for VA 
benefits, but that the Court cannot determine in the first 
instance the specific applicability of the VCAA to a 
particular case.  Consequently, this case was remanded for 
the Board to consider the application of the VCAA to the 
issues enumerated in the Court's order.

The VCAA became law on November 9, 2000.  It redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or (with 
some exceptions regarding requests to reopen previously 
denied claims) filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  
VA has since promulgated regulations for application of the 
VCAA.  See 66 Fed. Reg. 45620, (Aug. 29, 2001).

In this case, concerning the increased rating issues - 
including the issue dismissed by the Board -- the veteran has 
not identified any source of pertinent evidence that has not 
been obtained by the RO.  The RO has also provided the 
veteran VA examinations to evaluate these service-connected 
disabilities.  Consequently, the Board finds no prejudice to 
the veteran in not remanding the issues of increased ratings 
to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The service-connection issues, however, do require additional 
action under the VCAA.  They are the subjects of additional 
development to be undertaken by the Board pursuant to 
authority granted by 67 Fed. Reg. 3,309, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3.105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


ORDER

An increased rating for shell fragment wound of the right 
thigh and buttock is denied.

A separate rating in excess of 10 percent for bursitis and 
degenerative joint disease of the right hip is denied.

An increased rating for shell fragment wound of the left foot 
is denied.

The appeal of the evaluation for perforated left eardrum is 
dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 


